Citation Nr: 1625543	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  15-26 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for substance abuse, to include as secondary to service-connected dysthymia.

(The issue of entitlement to service connection for a liver disorder is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1975 to April 1982, and from July 1986 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2015, the Board remanded this issue for scheduling of a Travel Board hearing.  In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Veteran's claim of entitlement to service connection for drug and alcohol (substance) abuse was previously finally denied by the RO in in November 1991.  Under ordinary circumstances, new and material evidence would be required to reopen the claim.  However, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit subsequently held that a veteran could receive compensation for a drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  As the Federal Circuit's holding in Allen created a new basis of entitlement to benefits, his current claim for service connection for substance abuse is a claim separate and distinct from the claim previously and finally denied, and therefore will be adjudicated on a de novo basis without a need for new and material evidence.  Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran testified that his alcohol consumption level was higher after the December 2012 VA examination, wherein the examiner found that he did not meet the criteria for a diagnosis of substance or alcohol abuse.  See Board Hearing Transcript (Tr.) at 14-15.  He further testified that he had never told the VA examiner that he had stopped drinking alcohol.  Id. at 9.  Consequently, a new examination is warranted to determine whether the Veteran met the criteria for a diagnosis of alcohol or substance abuse at any time during the pendency of the claim, and if so, whether it was caused or aggravated by his service-connected dysthymia.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records dated since October 2012.

2.  Then schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his substance abuse disorder.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

For any substance abuse disorder diagnosed since February 2012, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder:

(a) was caused by his service-connected dysthymia; or 
(b) was aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected dysthymia.
In offering these opinions, the examiner should consider the following documents:

* Service Treatment Records showing a diagnosis of adult situational stress/anxiety reaction in July 1980, and a September 25, 1990 finding of alcohol abuse.

* A February 2013 Notice of Disagreement wherein the Veteran attributed his claimed alcohol disorder to "my time in Honduras [when] I witnessed some horrible things [including]....abuse, and killing around me."

* A July 2015 Substantive Appeal wherein the Veteran stated that he "developed a drinking problem because it was part of being in the military, if you did not drink you did not fit in and [were] treated as an outcast."

* The Veteran's February 2016 Travel Board testimony to the effect that he had problems during active duty that resulted in his alcohol abuse (p. 4); that he continued to drink heavily after discharge from service (p. 5); that he has had a continuous ongoing problem with alcohol from separation from service to the present (p. 7); that his drinking level had been higher for a time after the 2012 VA examination (pp. 14-15); that he had never told the VA examiner that he had stopped drinking alcohol (p. 9); and that his alcohol abuse has been brought on by his efforts to treat his service-connected dysthymia (p. 11).

The examiner should offer a robust explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the claim remains denied, issue a Supplemental Statement of the Case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



